BUTTLER, P. J.,
dissenting.
I disagree with the majority’s conclusion that Minor has standing to challenge the rule. ORS 183.400(1) provides that we have jurisdiction to review the validity of a rule, “but not when the petitioner is a party to an order or a contested case in which the validity of the rule may by determined by a court.” Minor is a party to an order of AFS reducing her grant of ADC pursuant to OAR 461-07-270(4)(h). As such, she could have sought review of that order in the circuit court, and in that proceeding could have had the validity of the rule determined. ORS 183.484(1). She did not; therefore, we do not have jurisdiction to consider her petition. We so held in Fitzgerald v. Oregon Board of Optometry, 75 Or App 390, 760 P2d 586 (1985). That decision is correct.
The majority “interprets” the clause of ORS 183.400 quoted above to mean that we have jurisdiction unless the petitioner is now a party to a pending court proceeding in which the validity of the rule may be challenged.1 That is a rewriting of the statute and makes the statute say something that it does not say2 and that is unnecessary: Generally, a person may not maintain two actions seeking the same relief. To the contrary, the statute is clear and unambiguous and means exactly what it says, whether we like it or not. There is no occasion to resort to legislative history to determine the legislature’s intent. Whipple v. Howser, 291 Or 475, 632 P2d 782 (1981).
Because it decides that Minor had standing to challange the validity of the rule, the majority does not address the question of whether the intervenor could continue this proceeding in the event that Minor’s petition is dismissed. In my view, she could not. Minor’s lack of standing is a jurisdictional *187defect that requires dismissal of the petition. Even assuming that the intervenor could challange the rule in a separate proceeding, the motion to intervene cannot give the court jurisdiction in this proceeding. I would dismiss the entire matter for want of jurisdiction.
Assuming that the majority is correct on the jurisdictional question, I agree with its disposition of the merits of the case.

 According to the majority, a person who, as a party to an order, may challenge the validity of a rule in the circuit court under ORS 183.484(1), may permit the order to become final as to that person and then challenge the rule pursuant to ORS 183.400. That makes no sense.


 ORS 174.010 provides:
“In the construction of a statute, the office of the judge is simply to ascertain and declare what is, in terms or in substance, contained therein, not to insert what has been omitted, or to omit what has been inserted; and where there are several provisions or particulars such construction is, if possible, to be adopted as will give effect to all.”